Citation Nr: 1608750	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION


The Veteran had active military service from August 1977 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's PTSD does not manifest itself in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in May 2012, which granted service-connection for PTSD at 50 percent disabling.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, records from H.J., M.D. were also associated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An initial PTSD Disability Benefits Questions (DBQ) was conducted in February 2012.  38 C.F.R. § 3.159(4).  At the February 2012 PTSD DBQ, the examiner reviewed the Veteran's complaints, medical history, and conducted a mental status examination.  Since the examination included sufficient detail on the extent the Veteran's PTSD impacts his occupation and social functioning, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

PTSD 

The Veteran has been assigned a 50 percent evaluation for PTSD effective from November 2011.  The Veteran seeks an increased initial evaluation.  The Board assumes the Veteran is seeking the highest evaluation possible for PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A medical evaluation from December 2011 conducted by H.J., M.D. is associated with the record.  The physician noted that the source of the information for the medical report was from the Veteran and his wife.  The physician noted that the Veteran was married for forty-five years, that he had two children, and had been working at the United Stated Postal Service (USPS) for about fifteen years.  The Veteran reported his occupational history, and that he worked in the maintenance department for the USPS.  The Veteran was employed at the time of his medical evaluation.  The Veteran stated that he does not like dealing with people, and that he could work as long as it did not involve dealing with people on a daily basis.  The Veteran's wife stated that the Veteran is not social and that he just stays home.  The Veteran sometimes plays with his cat and watches television, as his only leisure activity.  The physician stated that the Veteran reported disturbing memories, recurrent thoughts and images of his stressor, and disturbing dreams.  The physician also noted that the Veteran gets upset when he is reminded of his military experience, which manifests with physical symptoms of heart pounding, trouble breathing, and sweating.  The Veteran endorsed avoidance behavior.  The examiner stated that the Veteran had lost interest in activities he previously enjoyed, and tha he felt distant and cut off from other people.  The Veteran also stated that he felt numb and was unable to have loving relationships.  The Veteran stated that he had a sense of a shortened future.  The Veteran stated that he experiences insomnia, suffers from irritability and has anger outbursts.  The Veteran reported having difficulty concentrating, being watchful and on guard, and being very jumpy.  The examiner noted that the Veteran was in a sad mood and that the Veteran had a diagnosis of major depressive disorder which was deemed moderate.  The Veteran stated that he cries more then he used to, and that he was critical of prior life decisions.  The Veteran stated that he has difficulty making decisions and depends on his wife.  The Veteran reported fatigue due to problems sleeping, and that he had diminished interest in sex.  The Veteran was also diagnosed with a panic disorder.  The Veteran stated that he had panic-attack like symptoms and that he experiences a sudden rush of intense fear, with anxiety, discomfort, which occurs randomly.  The Veteran also stated that he had an extreme fear and anxiety of places that involve crowds or wide open places like a park.  In review of the Veteran's mental status, the physician stated that he maintained good eye contact, seemed to be a reliable historian, the Veteran was close to tears during the interview, he seemed restless and anxious, had normal speech, and showed a depressed and anxious mood.  The physician noted that the Veteran had some thought blocking, some memory issues, had fair insight and judgement at the time of examination, denied auditory or visual hallucinations, and denied suicidal or homicidal ideation.  The physician also noted that there was no evidence of psychosis or delusions.  In diagnostic assessment, the Veteran was diagnosed with chronic PTSD, moderate major depressive disorder, panic disorder with agoraphobia, and assessed with a GAF of 39.

In February 2012 the Veteran underwent a VA PTSD DBQ.  The Veteran was diagnosed with moderate PTSD.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner made the determination after a full review of the claims folder.  At the time of the examination the Veteran noted that he was still employed with the USPS, but noted a long history of problems with co-workers and supervisors since the late 1980s.  The examiner noted that the Veteran received treatment from H.J., M.D. and that the Veteran took medication for his PTSD.  The Veteran stated that his medication was somewhat helpful in reducing his problems sleeping.  The Veteran reported no history or thoughts of suicide or homicide.  In review of the PTSD criteria, the examiner found that the Veteran experienced: recurrent and distressing recollections, dreams; a sense of reoccurring; psychological distress at exposure to internal or external cues to his stressor; avoided thoughts, feelings, conversations, activities, places, and people associated or that arouse recollection of his trauma; had a diminished interest ini activities; felt detached or estranged from others; had restricted affect; had difficulty with sleep; irritability/anger outbursts; difficulty concentrating; hypervigilance, and exaggerated startle response. The examiner noted that the Veteran had symptoms of: depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran was well groomed, cooperative and fully oriented, who maintained good eye contact throughout the examination.  The Veteran was deemed to be a reliable historian with some anxiety and flattened affect.  The examiner noted that the Veteran's attention and concentration were both normal and denied any thoughts or ideation for suicide or homicidal acts.    

Based on the evidence of record, the Board finds that the Veteran's PTSD warrants a 50 percent disability rating.  The Veteran reported to having a near constant depressed mood, frequent panic attacks, intrusive thoughts which included flashbacks and nightmares, irritability, and sleep impairment.  The Veteran exhibited tearful behavior when discussing his experiences and symptoms.  The Veteran stated that he had limited motivation and did not have hobbies or leisure activities, that he did not enjoy engaging in social behavior, and highlighted his problems with dealing with people.  The Veteran relayed to his private doctor that he had concentration issues, had problems with decision making, and that he had trouble being in crowded public places.  Thus, the Veteran's symptomatology results in occupational and social impairment with reduced reliability and productivity, as outlined by the 50 percent criteria.  38 C.F.R. § 4.130, DC 9411.

The Board does not find that the Veteran's PTSD more closely approximates the criteria for a higher rating.  The Board finds that the symptoms of the Veteran's PTSD are not of the severity, frequency, and duration contemplated by the 70 percent disability rating.  During the appeal period the Veteran did not exhibit symptoms such as: obsessive rituals that interfere with activities; illogical, obscure, or irrelevant speech; impaired impulse control, near continuous panic which interferes with the Veteran's ability to function independently; spatial disorientation; neglect to personal hygiene; difficulty in adapting to stressful circumstances; or suicidal or homicidal ideation.

The Board notes the Veteran's near continuous depression, problems with making decisions, and the February 2012 VA examiner's determination that the Veteran shows an inability to establish and maintain effective relationships.  However, the Board finds that these symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  The Veteran has not exhibited violent behavior, and crucially the Veteran worked throughout the appeal period.  Disability ratings are not assigned just on the basis of the mere presence of symptoms.  Rather, disability ratings are based on the extent to which such symptoms impact the Veteran's ability to function occupationally and socially.

Despite the presence of symptoms, the Veteran maintained steady employment.  The Veteran's relationship with his wife does not show an inability to maintain relationships, and while the Veteran relies on his wife's decision making more frequently, the Veteran has shown the ability to reason, communicate, and interact with individuals and medical professionals.  The medical evidence also fails to show any major impact to the Veteran's judgment.  Thus, the Veteran's symptoms do not exhibit deficiencies in the Veteran's ability to work, family relations, judgment, or thinking of the severity, frequency, and duration contemplated in a 70 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language." Id. at 116.  Finally, the Board also notes that the February 2012 VA examiner deemed that the Veteran's symptoms did not manifest occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and determined that the Veteran's symptoms were milder.

The Veteran was also competent, able to communicate clearly, did not exhibit gross impairment to cognition, was not inappropriate, did not suffer from constant delusions, did not show a persistent intent to commit violence, and was not disoriented to his location; therefore the Veteran is not entitled to a 100 percent rating for his PTSD because the evidence fails to demonstrate total occupational and social impairment. 38 C.F.R. § 4.130 , 9411.

The Board notes that the listed symptoms are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's symptoms of depressed mood, hypervigilance, difficulty concentrating, anger, irritability, avoidance, emotional detachment, and anxiety with large crowds or open spaces are essentially considered in the Veteran's current rating.  Thus, the Board finds that the Veteran's disability picture does not warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD. See 38 C.F.R. §§ 4.2, 4.126 (2015). 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD is not inadequate. The Veteran complains of depressed mood, hypervigilance, sleep impairment, irritability, trouble concentrating, issues socializing with others, and anxiety with crowds and public places.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 9411.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD; thus, the schedular evaluations are adequate to rate the Veteran's PTSD.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he remains employed with the USPS despite the severity of the disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected PTSD is not warranted.   

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


